DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-6,8-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11368717. Although the claims at issue are not identical in terms of wording, the scope and novel features of the claims are the same and directed to the same invention, and the differences are obvious variation and they are not patentably distinct from each other. please see below:
Claim 1 of the instant application is directed to a point cloud coding in a decoder (similar to patented claim 1), when parallel octree coding is enabled for occupancy codes of nodes in an octree partitioning structure of the point cloud (similar to patented claim 1 indicating, determining whether the syntax information indicates that parallel decoding is to be performed on occupancy codes of nodes in a range of one or more partitioning depths in the octree partitioning structure), decoding syntax information of the point cloud from a coded bitstream (similar to patented claim 1, decoding
syntax information), the syntax information indicating a bitstream length of an octree depth at which the parallel octree coding is enabled (similar to patented claim 1, syntax information indicates that parallel decoding is to be performed … in a range of one or more partitioning depths in the
octree partitioning structure), and determining a bitstream offset of the octree depth (similar to patented claims 4-5, bitstream offset), performing parallel decoding on the occupancy codes of the nodes of the octree depth based on the bitstream offset and the bitstream length of the octree depth (similar to patented claims 1 and 4, parallel decoding is to be performed on the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree and bitstream offset), and
reconstructing the point cloud based on the occupancy codes of the nodes (similar to patented claim 1, reconstructing … based on the occupancy codes of the nodes).
	Claim 2 is directed to, method of claim 1, wherein the determining the bitstream offset comprises; determining the bitstream offset of the octree depth based on a bitstream offset of a minimal octree depth of one or more octree depths at which the parallel octree coding is enabled (similar to combination feature in patented claims 2 and 4-5).
	Claims 3-4 is directed to, method of claim 2, wherein the syntax information indicates the bitstream offset of the minimal octree depth when the parallel octree coding is enabled (similar to combination feature in patented claims 2 and 4).
	Claim 5 is directed to, method of claim 2, wherein the syntax information indicates the bitstream length of each of the one or more octree depths (similar to patented claim 1, range of partitioning depths).
	Claim 6 is directed to, wherein the one or more octree depths includes a plurality of octree depths (similar to patented claim 1, one or more partitioning depths in the octree partitioning), and the determining the bitstream offset includes determining a bitstream offset for each of the plurality of octree depths based on the bitstream offset of the minimal octree depth (similar to patented claim 4).
	Regarding claim 8, the limitations including syntax information in slice header is known and obvious to one skilled in the art, and therefore it is considered as an obvious variation.
Regarding claims 9-14 and 16-20, the same analysis as in claims 1-6 also applies here, in combination with patented claims 10-20.
Allowable Subject Matter
6.	Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is an examiner’s statement of reasons for allowance: The prior art of the record
fails to anticipate or fairly suggest, determining that the parallel octree coding is enabled when the 
minimal octree depth indicated by the syntax information is greater than 0, wherein the decoding the syntax information includes decoding the syntax information of the point cloud based on the minimum octree depth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to
see the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization
where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is
available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482